

117 HR 2672 IH: FTC Robust Elderly Protections and Organizational Requirements to Track Scams Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2672IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Trade Commission Act to require an annual plan and a report on elder fraud, and for other purposes.1.Short titleThis Act may be cited as the FTC Robust Elderly Protections and Organizational Requirements to Track Scams Act or the FTC REPORTS Act.2.Annual plan and report on elder fraud required(a)AmendmentThe Federal Trade Commission Act (15 U.S.C. 41 et seq.) is amended by inserting at the end the following new section:29.Annual plan requiredNot later than December 1 of each year, the Commission shall publish and submit to the Committees on the Judiciary and Commerce, Science, and Transportation of the Senate and the Committees on the Judiciary and Energy and Commerce of the House of Representatives a plan for the next calendar year describing the projected activities of the Commission, including each of the following:(1)The policy priorities of the Commission and any changes to the previous policy priorities of the Commission.(2)Any rulemaking proceedings projected to be commenced, including any such proceedings to amend or repeal a rule.(3)Any plans to develop, update, or withdraw guidelines or other non-regulatory guidance documents.(4)Any plans to restructure the Commission or establish, alter, or terminate working groups.(5)Any planned projects or initiatives of the Commission, including workshops, conferences, and reports, and any proposed withdrawals of or changes to projects or initiatives of the Commission.(6)With respect to any activities, or changes to activities, of the Commission (including workshops, conferences, reports, working groups, guidance documents, and rulemaking proceedings) that relate specifically to combating fraud against individuals who are 65 years of age or older, a description of how such activities or changes will address such fraud.(7)Projected dates and timelines, or changes to projected dates and timelines, associated with any of the required disclosures in this section.30.Report on elder fraud requiredNot later than January 31 of each year, the Commission shall publish and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the Commission’s enforcement actions involving allegations of fraud targeting individuals who are 65 years of age or older during the previous calendar year, including each of the following:(1)A brief description of each enforcement action by the Commission involving allegations of fraud against such individuals.(2)The disposition of enforcement actions involving allegations of fraud against such individuals, broken down by category.(3)The proportion of enforcement actions involving allegations of fraud against such individuals as a percentage of all enforcement actions relating to unfair or deceptive acts or practices in or affecting commerce brought by the Commission..(b)Effective date; applicabilityThe amendment made by subsection (a) shall take effect on the date of enactment of this Act and shall apply with respect to the first December 1 and January 31, as applicable, occurring after such effective date.